Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 8/12/2022 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, last paragraph of the Remarks, filed 8/12/2022, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed 8/12/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a device, comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 1.

The present application also relates to a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 12.

The present application also relates to a method comprising:
“responsive to a transit speed satisfying a first threshold, including information in a message related to a handover request between a first access point of a network and a second access point of the network, the information being indicative of an amount of time that the device has been in a Discontinuous Reception (DRX) mode; and
sending, to the first access point, the message including the information that is indicative of the amount of time that the device has been in the DRX mode” in combination with other recited elements in claim 18.

	The closest prior art, Yang et al. (US Publication 2017/0208523 A1), teaches a UE measures the signal quality of the serving cell, a signal quality of the neighbor cells and a remaining time before the scheduled end of the C-DRX off period in the current DRX cycle.  Yang further teaches when the UE sends a scheduling request prior to the scheduled end of the C-DRX off period, the UE monitors for an uplink grant from the serving cell and sends a measurement report to the base station in the remaining time before the scheduled end of the C-DRX off period to initiate the IRAT handover procedure.  After the base station receives the measurement report, the base station sends the handover command to switch the UE from the serving RAT to the target RAT.  The UE also determines whether to wake up early when IRAT measurement is complete for a neighbor cell based on whether the UE is in a high speed scenario.
	A second prior art, Fujishiro et al. (US Publication 2018/0249269 A1), teaches the controller of the UE determines whether or not the value related to the moving speed of the UE exceeds a threshold.  If the UE detects the moving speed exceeds the threshold value, the UE may shorten the DRX measurement cycle and transmites a scheduling request to the eNB to be allocated uplink radio resources used for transmitting a measurement report.  Fujishiro also teaches the UE activates a drx-InactivityTimer when new DL data is received during the “ON duration.” 
	 The prior arts above, Yang and Fujishiro, when either taken individually or in combination, fail to teach, suggest or make obvious the aforementioned claim features of the base claims 1, 11, and 17 above, which renders the claims of the instant application allowable.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471